DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is in response to Applicant’s telephone interview 8/03/2021 and amendment 9/05/2021.  The Examiner’s found Applicant’s argument is persuasive.  
Drawings
The drawings filed 8/05/2021 has been considered by the Examiner and has been approved.
Prior Art
The prior art of Ota et al. (US 2018/0088179 A1) discloses battery monitoring unit having the battery monitoring unit having a chip fuse and cell monitoring ICs facilitated such that it can be mounted on the flexible printed circuit board so as to be formed integrally therewith. In the flexible printed circuit board, the voltage detection lines and the communication lines are formed as a circuit on a base film by printing. Thus, assembling work for the battery monitoring unit can be easier than that for the background-art battery monitoring unit.
Allowable Subject Matter
Claims 1, 4, 5 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or fairly suggest a 

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT Q. NGUYEN whose telephone number is (571)272-2234.  The examiner can normally be reached on 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2866                                                                                                                                                                                                        
August 9, 2021